 



EXHIBIT 10.2
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS
          It is hereby agreed by and between you, Randhir Thakur (“you”), and
SanDisk Corporation (the “Company”), pursuant to this Confidential Separation
Agreement and General Release of Claims (“Agreement”), as follows:
          1. Employment through Separation Date. You acknowledge that the
Company agrees to retain you in the position of Executive Vice President through
the Separation Date, as set forth in paragraph 2 below. Your duties will
continue as currently assigned, except as otherwise directed by your current
management. Such duties may include various transitional duties, including but
not limited to, your execution of paperwork related to your removal from Company
subsidiary boards.
          2. Separation of Employment. You acknowledge that your employment with
the Company will end, effective May 9, 2008 (“Separation Date”). You acknowledge
that you are to perform no duties, functions or services for the Company as an
employee after the Separation Date.
          3. No Unlawful Conduct. You warrant that you have not engaged in any
unlawful conduct in the course of the discharge of your duties for the Company.
          4. Consideration.
               a. Employment through the Separation Date. In exchange for your
promises in this Agreement, including your general release of claims in
paragraphs 10 and 13 of this Agreement, if you sign and do not revoke this
Agreement, the Company agrees to permit you to remain employed by the Company
through the Separation Date, notwithstanding its right to terminate your
employment immediately. Through the Separation Date, the Company agrees to
continue your annual base salary of FOUR HUNDRED THOUSAND EIGHT HUNDRED THIRTY
NINE DOLLARS ($400,839), to be paid on a pro rata basis, in accordance with the
Company’s regular payroll practices. The Parties agree that this compensation
will represent wages and will therefore be subject to income tax and other
legally required withholding, and will be reported by the Company as income to
you on IRS Form W-2.
               b. Separation Pay. In exchange for your promises in this
Agreement, including your general release of claims in paragraphs 10 and 13 of
this Agreement, if you sign and do not revoke this Agreement and timely sign and
do not revoke the Further Release of Claims set forth in Appendix A of this
Agreement (“Further Release”), the Company agrees to pay you the gross sum of
THREE HUNDRED THOUSAND SIX HUNDRED TWENTY NINE DOLLARS ($300,629), equivalent to
nine (9) months’ base salary. This payment shall be made to you within ten
(10) days of your execution of the Further Release following your Separation
Date. The Company is not required to pay you this sum if you fail to sign, or
you revoke, the Further Release. The Parties agree that this payment will
represent wages and will therefore be subject to income tax and other legally
required withholding, and will be reported by the Company as income to you on
IRS Form W-2.
               c. Accelerated Vesting of Unvested Stock Options. In exchange for
your promises in this Agreement, including your general release of claims in
paragraphs 10 and 13 of this Agreement, if you sign and do not revoke this
Agreement and timely sign and do not revoke the Further Release, the Company
agrees to provide you ten (10) months of accelerated vesting of your unvested
stock options as of your Separation Date. The Company is not required to provide
you with this accelerated vesting if you fail to sign, or you revoke, the
Further Release.
               d. COBRA Payments. After your Separation Date, you will receive a
COBRA notification statement that will explain your entitlement to purchase for
a limited period of time continued health insurance coverage under the Company’s
existing health care policies, at your own cost. The amount of your monthly
COBRA payment will vary, depending upon the number of dependents you choose to
cover. In exchange for your promises in this Agreement, including your general
release of claims in paragraphs 10 and 13 of this Agreement, if you sign and do
not revoke this Agreement and timely sign and do not revoke the Further Release,
the Company agrees to pay your monthly COBRA payments for a total of twelve
(12) months or until you obtain comparable group health insurance coverage,
whichever occurs first. The Company is not required to make these payments if
you fail to sign, or you revoke, the Further Release.

 



--------------------------------------------------------------------------------



 



          5. Acknowledgment of Consideration. You acknowledge that the payments
and benefits described in paragraphs 4(a), 4(b), 4(c) and 4(d) above, represent
amounts and benefits above and beyond those to which you would be entitled if
you did not enter this Agreement and the Further Release of Claims set forth in
Appendix A.
          6. Indemnification. You understand and agree that the Company and its
attorneys are neither providing tax or legal advice, nor making representations
regarding tax obligations or consequences, if any, related to this Agreement.
You further agree that you will assume any such tax obligations or consequences
that may arise from this Agreement, and you shall not seek any indemnification
from the Company in this regard. You agree that in the event that any taxing
body determines that additional taxes are due from you, you acknowledge and
assume all responsibility for the payment of any such taxes and agree to
indemnify, defend and hold the Company harmless for the payment of such taxes,
and any failure to withhold. You further agree to pay, on the Company’s behalf,
any interest or penalties imposed as a consequence of such tax obligations, and
to pay any judgments, penalties, taxes, costs and attorneys’ fees incurred by
the Company as a consequence of your failure to pay any taxes due.
          The Company agrees to indemnify you for all necessary expenditures or
losses incurred by you in direct consequence of the proper discharge of your
duties for the Company.
          7. Proprietary Information and Inventions Agreement. You agree that
you will comply in all respects with the proprietary information and inventions
agreement (“PIIA”). You further agree that if you breach the PIIA, then (a) the
Company shall be entitled to apply for and receive an injunction to restrain
such breach; (b) the Company shall not be obligated to provide you with the pay
and benefits set forth in paragraphs 4(a), 4(b), 4(c) and 4(d) above, and
(c) the Company may file a lawsuit seeking monetary damages, notwithstanding any
other provision of this Agreement. In any such action to restrain breach of or
enforce the terms of the PIIA, the prevailing party shall be entitled to its or
his costs and expenses, including reasonable attorneys’ fees.
          8. Confidential Information/Company Property. You acknowledge that all
tangible information, including all files, records, summaries, bills, invoices,
copies, excerpts, data, memoranda, letters, notes, written policies and
procedures manuals and other information or material pertaining to your work at
the Company or containing Confidential Information which came into your custody,
possession or knowledge or were compiled prepared, developed or used by you at
any time in the course of or in connection with your work at the Company,
electronic or otherwise, and all tangible property put in your custody or
possession by the Company in connection with your work at the Company is solely
the property of the Company, and you agree that you will immediately return to
the Company all such information in your possession or control. You also agree
to immediately return to the Company all other Company property and equipment.
          9. Cooperation. You agree to cooperate fully with any Releasee (as
defined in paragraph 10 below), and any corporate affiliate of any Releasee,
including any attorney retained by any Releasee, in connection with any pending
or future litigation or investigatory matter. You acknowledge that such
cooperation may include, but shall in no way be limited to, you being available
for an interview with any of the Releasees, or any attorney or agent retained by
any of the Releasees, providing to any of the Releasees any documents in your
possession or under your control that may relate to the litigation or
investigatory matter, and providing truthful sworn statements in connection with
the litigation or investigatory matter.
          You also agree to provide ongoing assistance related to your service
on Company subsidiary boards, including but not limited to, executing paperwork
related to your removal from Company subsidiary boards and other transitional
duties.
          The Company agrees to pay you $200.00 per hour for the time you spend
complying with your obligations under this paragraph; provided, however, you
agree to provide the Company at no charge a total of eight (8) hours of your
time to fulfill your obligations under this paragraph. The Company further
agrees to reimburse you for all reasonable and actual expenses incurred and
substantiated by you in fulfilling your obligations under this paragraph,
subject to the Company’s approval of any expenses before they are incurred.
          10. Full and General Release of the Company. In consideration for the
payments and benefits provided for in paragraph 4(a), 4(b), 4(c) and 4(d) of
this Agreement, you unconditionally release and forever discharge the Company,
and its affiliates, parents, subsidiaries, related companies, successors,
predecessors, and assigns, and all of its and their officers, directors,
partners, shareholders, employees, consultants, agents, representatives, and
attorneys, past and present, and each of them (collectively referred to herein
as “Releasees”), from any and all claims, demands, actions, suits, causes of
action, obligations, damages and liabilities of whatever kind or nature, based
on any act, omission, event, occurrence, or nonoccurrence from the beginning of
time to the date of execution of this Agreement, including, but not limited to,
claims that arise out of or in any way

 



--------------------------------------------------------------------------------



 



relate to your employment or separation from employment with the Company. You
acknowledge and agree that this general release includes, but is not limited to,
any claims for salary, bonuses, compensation (except as specified in this
Agreement), wages, penalties, premiums, severance pay, vacation pay or any
benefits under the Employee Retirement Income Security Act of 1974, as amended.
You acknowledge and agree that this general release includes, but is not limited
to, claims of breach of implied or express employment contracts or covenants,
defamation, wrongful termination, public policy violations, emotional distress
and related matters, claims of discrimination or harassment under federal, state
or local laws, and claims based on any federal, state or other governmental
statute, regulation or ordinance, including, but not limited to, Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
Americans With Disabilities Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, the California Labor Code, the
California Family Rights Act, the California Constitution, the California
Industrial Welfare Commission Wage Orders, and the California Government Code.
You expressly understand that among the various rights and claims being waived
by you in this Agreement are those arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, and in that regard you specifically
acknowledge that you have read and understand the provisions of paragraph 16
below before signing this Agreement.
          Excluded from this Release are any claims or rights that cannot be
waived by law. These rights include the right to file a charge of discrimination
with, or participate in an investigation conducted by, an administrative agency.
You are waiving, however, your right to any monetary recovery or other relief in
connection with such a charge. Also excluded from this Release are any rights or
claims arising under this Agreement, including your right to be reimbursed for
legal or other expenses you reasonably incur as the result of your discharge of
duties for the Company.
          11. Release of You from Known Claims. In consideration for your
promises set forth in this Agreement, the Company hereby releases you and your
attorney(s), agents, representatives, successors, and assigns from any and all
known claims, demands, actions, suits, causes of action, obligations, damages
and liabilities of whatever kind or nature, based on any act, omission, event,
occurrence, or nonoccurrence from the beginning of time to the date of execution
of this Agreement.
          Excluded from this Release are any unknown claims as well as any
claims or rights arising under this Agreement or the PIIA.
          12. Covenant Not to Sue. A “covenant not to sue” is a legal term which
means you promise not to file a lawsuit in court. It is different from the
General Release of claims contained in paragraph 10 above. Besides waiving and
releasing the claims covered by paragraph 10 above, you represent and warrant
that you have not filed, and agree that you will not file, or cause to be filed,
any judicial complaint or lawsuit involving any claims you have released in
paragraph 10, and you agree to withdraw any judicial complaints or lawsuits you
have filed, or were filed on your behalf, prior to the effective date of this
Agreement. Notwithstanding this Covenant Not to Sue, you may bring a claim
against the Company to enforce this Agreement or to challenge the validity of
this Agreement under the ADEA. You agree and acknowledge that if you sue the
Company or any other Releasee in violation of this Agreement, then you shall pay
all legal expenses, including reasonable attorneys’ fees, incurred by any
Releasee in defending against your suit. Alternatively, if you sue the Company
in violation of this Agreement, you may, at the Company’s option, be required to
return all monies and other benefits paid to you pursuant to paragraphs 4(b) and
4(d) of this Agreement, except for $1,000.00. In that event, the Company shall
be excused from making any further payments or continuing any other benefits
otherwise owed to you under paragraphs 4(b), (4c) and 4(d) of this Agreement.
          In consideration for your promises set forth in this Agreement, the
Company promises and agrees that it will not file, or cause to be filed, any
judicial complaint or lawsuit involving any claims that it has released in
paragraph 11, above, except by way of setoff against any claims you may file or
to seek recovery from you for any breach of this Agreement, including but not
limited to a breach of Paragraph 12, above.
          13. Release of Unknown Claims by You. For the purpose of implementing
a full and complete release, you expressly acknowledge and agree that this
Agreement resolves all legal claims you may have against the Company and the
Releasees as of the date of this Agreement, including but not limited to claims
that you did not know or suspect to exist in your favor at the time of the
effective date of this Agreement, despite the fact that California Civil Code
section 1542 or other applicable law may provide otherwise. You expressly waive
any and all rights which you may have under the provisions of section 1542 of
the California Civil Code or any similar law. Section 1542 provides:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 



--------------------------------------------------------------------------------



 



          14. Further Release of Claims. In consideration for the compensation
and benefits being provided to you in this Agreement, you hereby agree to
execute following your Separation Date the Further Release of Claims attached
hereto as Appendix A and incorporated herein by reference as a condition to
receiving the payments and benefits described in paragraphs 4(b), 4(c) and 4(d)
of this Agreement.
          15. Voluntary Agreement. You acknowledge that you hereby have been
advised in writing to consult with an attorney before you sign this Agreement.
You understand that you have twenty-one (21) days within which to decide whether
to sign this Agreement, although you may sign this Agreement at any time within
the twenty-one (21) day period. If you do sign it, you also understand that you
will have an additional seven (7) days after you sign to change your mind and
revoke the Agreement, in which case a written notice of revocation must be
delivered to Tom Baker, VP Human Resources, 601 McCarthy Blvd, Milpitas, CA
95035, on or before the seventh (7th) day after your execution of the Agreement.
You understand that the Agreement will not become effective until after that
seven (7) day period has passed. You acknowledge that you are signing this
Agreement knowingly and voluntarily and intend to be bound legally by its terms.
          16. No Representations. You hereby acknowledge that no promise or
inducement has been offered to you, except as expressly stated above, and you
are relying upon none. This Agreement supersedes any other written or oral
understandings and may not be amended, modified or superseded except by a
written agreement signed by both you and the Company. No oral statement by any
employee of the Company shall modify or otherwise affect the terms and
provisions of this Agreement.
          17. On-The-Job Injury. You certify that you have not experienced a
job-related illness or injury for which you have not already filed a claim.
          18. Filing Acknowledgement. You acknowledge and understand that for
purposes of the Securities Exchange Act and/or Securities and Exchange
Commission requirements, the Company may be required to file a public disclosure
regarding both your departure and the terms of this Separation Agreement.
          19. Binding Agreement. This Agreement shall be binding upon you and
your heirs, administrators, representatives, executors, successors and assigns,
and shall inure to the benefit of Releasees and each of them, and to their
heirs, administrators, representatives, executors, successors, and assigns.
          20. Severability. Should any provision of this Agreement be declared
or be determined by any court to be illegal or invalid, the validity of the
remaining parts, terms, or provisions shall not be affected, and said illegal or
invalid part, term, or provision shall be deemed not to be part of this
Agreement.
          21. Non-Admission of Liability. This Agreement does not constitute an
admission that the Company or any other Releasee has violated any law, rule,
regulation, contractual right or any other duty or obligation.
          22. Governing Law. This Agreement is made and entered into in the
State of California and shall in all respects be interpreted, enforced, and
governed under the law of that state. The language of all parts in this
Agreement shall be construed as a whole, according to fair meaning, and not
strictly for or against any party.
          23. Entire Agreement. This Agreement and the PIIA set forth the entire
agreement between you and the Company pertaining to the subject matter of this
Agreement.

 



--------------------------------------------------------------------------------



 



PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES THE RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

                Dated: May 2, 2008  /s/ Randhir Thakur       RANDHIR THAKUR     
     

          Dated: May 2, 2008   SANDISK CORPORATION
 
       
 
  By:   /s/ Tom Baker
 
       
 
       
 
      Tom Baker
 
       
 
  Its:   Senior Vice President, Human Resources

 



--------------------------------------------------------------------------------



 



APPENDIX A
FURTHER RELEASE OF CLAIMS
[TO BE EXECUTED AFTER THE MAY 9, 2008 SEPARATION DATE]
          This is a Further Release of Claims (“Further Release”) is given by
Randhir Thakur to SanDisk Corporation (the “Company”).
          1. Further Full and General Release of the Company. In consideration
for the payments and benefits provided to you in the Confidential Separation
Agreement and General Release of Claims (“Separation Agreement”), you
unconditionally release and forever discharge the Company, and its affiliates,
parents, subsidiaries, related companies, successors, predecessors, and assigns,
and all of its and their officers, directors, partners, shareholders, employees,
consultants, agents, representatives, and attorneys, past and present, and each
of them (collectively referred to herein as “Releasees”), from any and all
claims, demands, actions, suits, causes of action, obligations, damages and
liabilities of whatever kind or nature, based on any act, omission, event,
occurrence, or nonoccurrence from the beginning of time to the date of execution
of this Further Release, including, but not limited to, claims that arise out of
or in any way relate to your employment or separation from employment with the
Company. You acknowledge and agree that this general release includes, but is
not limited to, any claims for salary, bonuses, compensation (except as
specified in this Agreement), wages, penalties, premiums, severance pay,
vacation pay or any benefits under the Employee Retirement Income Security Act
of 1974, as amended. You acknowledge and agree that this general release
includes, but is not limited to, claims of breach of implied or express
employment contracts or covenants, defamation, wrongful termination, public
policy violations, emotional distress and related matters, claims of
discrimination or harassment under federal, state or local laws, and claims
based on any federal, state or other governmental statute, regulation or
ordinance, including, but not limited to, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Americans With Disabilities
Act, the Family and Medical Leave Act, the California Fair Employment and
Housing Act, the California Labor Code, the California Family Rights Act, the
California Constitution, the California Industrial Welfare Commission Wage
Orders, and the California Government Code. You expressly understand that among
the various rights and claims being waived by you in this Further Release are
those arising under the Age Discrimination in Employment Act of 1967 (“ADEA”),
as amended, and in that regard you specifically acknowledge that you have read
and understand the provisions of paragraph 5 below before signing this Further
Release.
          Excluded from this Further Release are any claims or rights that
cannot be waived by law. These rights include the right to file a charge of
discrimination with, or participate in an investigation conducted by, an
administrative agency. You are waiving, however, your right to any monetary
recovery or other relief in connection with such a charge. Also excluded from
this Further Release are any rights or claims arising under the Separation
Agreement, including your right to be reimbursed for legal or other expenses you
reasonably incur as the result of your discharge of duties for the Company.
          2. Further Release of You from Known Claims. In consideration for your
promises set forth in the Separation Agreement, the Company hereby releases you
and your attorney(s), agents, representatives, successors, and assigns from any
and all known claims, demands, actions, suits, causes of action, obligations,
damages and liabilities of whatever kind or nature, based on any act, omission,
event, occurrence, or nonoccurrence from the beginning of time to the date of
execution of this Further Release.
          Excluded from this Release are any unknown claims as well as any
claims or rights arising under the Separation Agreement or the PIIA.
          3. Covenant Not to Sue. A “covenant not to sue” is a legal term which
means you promise not to file a lawsuit in court. It is different from the
General Release of claims contained in paragraph 1 above. Besides waiving and
releasing the claims covered by paragraph 1 above, you represent and warrant
that you have not filed, and agree that you will not file, or cause to be filed,
any judicial complaint or lawsuit involving any claims you have released in
paragraph 1, and you agree to withdraw any judicial complaints or lawsuits you
have filed, or were filed on your behalf, prior to the effective date of this
Further Release. Notwithstanding this Covenant Not to Sue, you may bring a claim
against the Company to enforce the Separation Agreement or Further Release or to
challenge the validity of the Separation Agreement or Further Release under the
ADEA. You agree and acknowledge that if you sue the Company or any other
Releasee in violation of this Agreement, then you shall pay all legal expenses,
including reasonable attorneys’ fees, incurred by any Releasee in defending
against your suit. Alternatively, if you sue the Company in violation of this
Agreement, you may, at the Company’s option, be required to return all monies
and other

 



--------------------------------------------------------------------------------



 



benefits paid to you pursuant to paragraphs 4(b) and 4(d) of the Separation
Agreement, except for $1,000.00. In that event, the Company shall be excused
from making any further payments or continuing any other benefits otherwise owed
to you under paragraphs 4(b), 4(c) and 4(d) of the Separation Agreement.
          In consideration for your promises set forth in the Separation
Agreement, the Company promises and agrees that it will not file, or cause to be
filed, any judicial complaint or lawsuit involving any claims that it has
released in paragraph 2, above.
          4. Release of Unknown Claims by You. For the purpose of implementing a
full and complete release, you expressly acknowledge and agree that this
Agreement resolves all legal claims you may have against the Company and the
Releasees as of the date of this Agreement, including but not limited to claims
that you did not know or suspect to exist in your favor at the time of the
effective date of this Agreement, despite the fact that California Civil Code
section 1542 or other applicable law may provide otherwise. You expressly waive
any and all rights which you may have under the provisions of section 1542 of
the California Civil Code or any similar law. Section 1542 provides:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
          5. Voluntary Agreement. You acknowledge that you hereby have been
advised in writing to consult with an attorney before you sign this Further
Release. You understand that you have twenty-one (21) days within which to
decide whether to sign this Further Release, although you may sign this
Agreement at any time within the twenty-one (21) day period. If you do sign it,
you also understand that you will have an additional seven (7) days after you
sign to change your mind and revoke the Further Release, in which case a written
notice of revocation must be delivered to Tom Baker, VP Human Resources, 601
McCarthy Blvd, Milpitas, CA 95035, on or before the seventh (7th) day after your
execution of the Further Release. You understand that the Further Release will
not become effective until after that seven (7) day period has passed. You
acknowledge that you are signing this Further Release knowingly and voluntarily
and intend to be bound legally by its terms.
     PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES THE RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

             
Dated:                    , 2008
           
 
 
 
        Randhir Thakur    

              Dated:                    , 2008   SANDISK CORPORATION    
 
           
 
  By:        
 
     
 
   
 
           
 
      Tom Baker    
 
           
 
  Its:        
 
     
 
   
 
           
 
      SVP Human Resources    

 